Appeal by claimant from a decision of the Workmen’s Compensation Board to the effect that it lacked jurisdiction to make an award of compensation. The board found that claimant’s employment was at a fixed location in the State of New Jersey, and that his work in the State of New York at the time of the accident was temporary and transitory in character. Also that he accepted payments directed in an award made by the Workmen’s Compensation Board of the State of New Jersey. Decision unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.